Petition to order to examine John Tweed and Mordecai McKinney. This petition is presented on the part of the complain.ants.
The petition is as follows:
To the Honourable Nicholas Ridgely, Esq., Chancellor of the State of Delaware.
The humble petition of the said complainants sheweth that issue being joined in this cause, your petitioners are ad- . *572vised that the said John Tweed, and Mordecai McKinney are very material witnesses for your petitioners; and forasmuch as they are no way concerned in point of interest, your petitioners therefore most humbly pray your Honour that they may be at liberty to examine the said defendant John Tweed and Mordecai McKinney, and each of them, at the examination of witnesses in this cause, as witnesses for your petitioners, saving just exceptions. And your petitioners shall ever pray, etc.
(Signed) Aaron Justis, for himself and the other complainants
July 28, 1820.
The following order was made:
On the petition of Aaron Justis for himself and the other complainants in the cause mentioned in the within petition, it is ordered by the Chancellor, this 29 July 1820, that the said complainants within mentioned be at liberty to examine John Tweed and Mordecai McKinney, and each of them, two of the defendants in the said cause, at the examination of. witnesses in said cause, as witnesses for the said complain- . ants, saving all just exceptions.
(Signed) Nicholas Ridgely, Chancellor.
[Note.] See 1 Harr.Ch.Pr. 384, 334. 2 Harr.Ch.Pr. 51. See 2 Ves. & Bea. 401, Murray v. Shadwell. A defendant against whom no evidence has been given may be a witness for a co-defendant. 3 P.Wms. 289. Plaintiff makes a person defendant for form sake, motion of course to examine such defendant saving just exceptions. 2 Atk. 228. A trustee may be examined. Ibid. The deposition of one defendant may be read for another, and for plaintiff likewise. 3 Atk. 401. Plaintiff or defendant may examine a defendant who has no interest. 2 Ves.Sr. 222.